Title: Thomas Jefferson to William Maclure, 2 November 1817
From: Jefferson, Thomas
To: Maclure, William


                    
                        Monticello
Nov. 2. 17.
                    
                    I thank you, dear Sir, for the copy of your Geology of the US. which you have been so kind as to send me. I have read it with as much pleasure as I could expect to recieve from writings in a branch of science with which I am so little familiar. considering how little the scratches of 100. feet deep into the crust of a globe of 8000 miles diameter could authorise conjectures as to it’s internal structure, & the history of it’s formation, I have neglected these theories, believing them to be as superficial as the foundation on which they were built. much too of what has been claimed by geology belongs equally to mineralogy and chemistry. you have wisely therefore confined yourself to the truly useful part of this science, the relative positions of the different kinds of rocks, stones, ores & other minerals, and your researches into these give us valuable information as to the treasures of our own country & where to search for them.
                    I recall to mind with fondness the pleasure I recieved from your society in Philadelphia, with Volney, Niemsewicz, Latrobe & others. time has not effaced it, & knowing your attachment to that kind of society, I am not without a hope that a literary establishment we are making near Charlottesville may become considerable enough to attract your summer peregrinations towards it sometimes. should it be adopted by the legislature, as I have some hope it will, their abundant funds will enable us to place it in the first order of those institutions in the US. should this or any other circumstance invite you again to our neighborhood I shall fondly hope you will make Monticello your head quarters, and that in the mean time you will be assured of my sincere attachment & respect.
                    Th: Jefferson
                